Oliver, Chief Judge:
This matter is before me on remand from classification proceedings decided by the first division of this court in E. Leitz, Inc. v. United States, 43 Cust. Ct. 368, Abstract 63434, and Manca, Inc. v. United States, 43 Cust. Ct. 346, Abstract 63375, and it has been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto that the merchandise covered by the above remands of protest consists of Microscopes and Microscope Parts and Wooden Cabinets, containers for said microscopes and microscope parts, which were the subjects of the following judgments and decisions by the First Division of this Court:
E. Leitz, Inc. v. United States—Abstract 63434
Manca, Inc. v. United States—Abstract 63375
wherein it is stated “* * * and remand the matters pursuant to the provisions of Title 28 U.S.C. § 2636(d), for further proceedings before a single judge sitting in reappraisement for determination of the value of the imported merchandise in the manner provided for by law”.
*527IT IS FURTHER STIPULATED AND AGREED that at the time oí the exportation of such merchandise to the United States, the prices at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States were as follows:
E. Leitz, Inc. — Remand #58/14361-14668
Entry No. Merchandise Price (each)
WH 10716 50 Microscopes GT 12/92 $86.13
50 cabinets 11.52
WH 09016 50 Microscopes GT 20/92 86.13
50 cabinets 11.52
WH 09080 10 Microscopes BST 25/92 173.04
10 cabinets 20.16
50 Microscopes GT 20/92 86.13
50 cabinets 11.52
WH 41854 6 Ortholux Microscopes ORZWO 360.93
6 cabinets 6.28
6 Ortholux Microscopes ORZWO-OEEEW 566.07
6 cabinets 5.28
Manca, Inc. — Remand #59/11229-19470
Less Entry No. Merchandise Invoice price each discount U.S. dollars per each
477604 4 stands for Chemist Microscopes $133. 68 25% $100.26
4 cabinets 19.20 25% 14.40
IT IS FURTHER STIPULATED AND AGREED that there was no higher foreign value for such or similar merchandise.
On the agreed facts, I hold that the proper basis for appraisement of the merchandise in question is export value, as defined in section 402(d) of the Tariff Act of 1930, and that such statutory value therefor is as embodied in the stipulation of submission, hereinabove set forth.'
Judgment will be rendered accordingly.